        Case 1:19-cr-00833-SHS Document 326 Filed 08/04/21 Page 1 of 1


                                                         LAW OFFICES

                                                D.    GILBERT ATHAY
                                                     43 E:AST FOURTH SOUTH

                                                SALT LAKB CITY, UTAH 84111

                                                 TELEPHONE (BOIi 363•?0 ? 4

                                                       FAX (BOIi 364·3232




                                                       August 4, 2021




BYECF
                                                                       MEMO ENDORSED
The Honorable Sidney H. tein
United States District Judie
Southern District of New York
500 Pearl Street           I           I

New York, New York 1007


       Re:       United States
                            I
                               v. Anthony Cheedie, et al. , 19 Cr. 833 (SHS)
                 United States v. Arash Ketabchi, et al., 17 Cr. 243 (.')HS)
                                       1

                                       II
Dear Judge Stein:                       \

        l represent Stuart sbith in the above-referenced case. In response to the Court's order of
August 3, 202 1, setting a dretrial conference on August 10, 2021 at 2:00 p.m. to establish firm
dates for trial. I hereby re~resent to your honor that'Mr. Smith is working diligently towards a
resolution of his case. I am confident his case will be resolved without the necessity of a trial and
I hereby request that we          b1
                             excused from the August 10, 2021 hearing.



                                                                      Respectfully Submitted:
                       .   . .,   .
                                      : r'

                                           I
                                  .. ,. I_
                                           !·
                                           I

                                                                      D. Gilbert Athay
                                                                      Attorney for Stuart Smith
                                                                                         ,.
        .          '                                                             ~        .
 Defendant Sni_ith's request to be excused from the August 10 status conference is granted. Any
 defendant may request t6 be excused from attending that conference.

 Dated: New York, New Yiork
                                           I
            Augusi"4, 2021



                                       , !.                .,. .. .
